      Case 6:21-cv-00153-ADA Document 23-1 Filed 07/30/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A               §
BRAZOS LICENSING AND                      §     CIVIL ACTION 6:21-cv-00153-ADA
DEVELOPMENT,                              §
          Plaintiff,                      §     JURY TRIAL DEMANDED
                                          §
                                          §
v.                                        §
                                          §
                                          §
NETGEAR, INC.,
          Defendant.


      [PROPOSED] ORDER GRANTING DISMISSAL WITHOUT PREJUDICE

     The request to dismiss this matter without prejudice is hereby GRANTED.



DATED: ___________________________

                                               _______________________________
                                               ALAN D. ALBRIGHT
                                               UNITED STATES DISTRICT JUDGE
